 MCDONNELL AIRCRAFT CO357McDonnell Aircraft CompanyandTeamsters LocalUnionNo.682, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 14-CA-1825221 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENUpon a charge filed by the Union 2 January1986, and an amended charge filed by the Union 14January 1986, the General Counsel of the NationalLabor Relations Board issued a complaint 16 Janu-ary 1986 against the Company, the Respondent, al-leging that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 7 October 1985,following a Board election in Case 14-RC-9943,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 31 December 1985 the Com-pany has refused to bargain with the Union. TheCompany timely filed an answer admitting in partand denying in part the allegations in the com-plaint.On 6 February 1986 the General Counsel filed aMotion for Summary Judgment. On 13 February1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits that it refused torecognize and bargain with the Union. The Com-pany attacks the validity of the certification basedon its assertion that the fire prevention/suppressionspecialists in the unit are guards within the mean-ing of Section 9(b)(3) of the Act, and thus theUnion cannot be certified as their representativebecause it admits nonguards to membership. TheCompany contends that recent Board cases haveheld that employees who do not perform guardduties as their primary function, but whose dutiesinclude an essential responsibility to enforce theemployer's rules and regulations, are guards withinthe meaning of the Act, and that these cases consti-tute "special circumstances" which justifyrelitiga-tion of the employees' status and denial of theMotion for Summary Judgment. In addition, as itasserted in Case 14-RC-9943, the Company againargues that the fire prevention/suppression special-istshave special functions during work stoppagesand strikes, and that these special duties require usto find that they are guards within the meaning ofthe Act.The record, including the record in Case 14-RC-9943, reveals that, following a hearing on theUnion's petition, during which the Respondent wasaccorded full opportunity to be heard, to introduceevidence, and to file briefs, the Regional Directorissued a Decision and Direction of Election on 15March 1985. On 28 March 1985 the Respondentfiled a timely request for review, which was grant-ed by the Board on 10 April 1985. On 12 April1985 an election was conducted, which resulted in40 votes for, and 13 votesagainst,the Union, withno challenged ballots.On 18 September 1985 athree-member panel of the Board, Member Johan-sen dissenting, issued a telegram decision affirmingthe Regional Director's Decision and Direction ofElection. On 7 October 1985 the Regional Directorcertified the Union as the exclusive bargaining rep-resentative of the unit employees.In its answer, the Respondent admits that on 31December 1985 the Union verbally requested theRespondent to recognize and bargain with theUnion, and that since that date the Respondent hasrefused to comply with the Union's request.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations. The Respondent asserts inits response to the Notice to Show Cause that theBoard, in affirming the Decision and Direction ofElection, erred in relying onMcDonnell AircraftCorp.,109 NLRB 967 (1954), which found that thefiremen who were then employed by the Respond-ent were not guards because their enforcement offireprevention rules was only incidental to theirmain duties of fighting fires,maintainingfire equip-ment, and standing by at hazardous operations. Inaffirming the Regional Director's Decision and Di-rection of Election, however, the Board rejectedtheRespondent's contention that cases decidedsinceMcDonnell Aircraft Corp.,includingWright279 NLRB No. 55 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDMemorial Hospital,255NLRB 1319 (1981), andChance nought Aircraft,110NLRB 1342 (1954),changed the standards for deciding whether fire-men are guards and require us to find that the Re-spondent's currently employed fire prevention/-suppression specialists are guards within the mean-ing of Section 9(b)(3). In its response to the Noticeto Show Cause, nonetheless, the Respondent reas-serts its argument that since the firstMcDonnellAircraft Corp.decision, the Board has re-evaluateditsposition on whether firemen are guards, andthus special circumstances exist which justify reliti-gationof the status of the fire prevention/-suppression specialists.In support of its position, the Respondent citesonlyMGM Grand Hotel, Las Vegas,274 NLRB 139(1985).MGM Grand Hotel,however, was decidedbefore the Decision and Direction of Election inthis case, and is thus not an intervening decisionwhich constitutes a recent reevaluation of our posi-tion.Further, we found inMGM Grand Hotelthatthe employees in question, who operated an auto-mated life-safety system used for fire preventionand security and engineering functions,wereguards because they were intimately involved inthe security functions and life-safety procedures atthe employer's facility. This finding is not contraryto our finding in Case 14-RC-9943 that the Re-spondent's fire prevention/suppression specialistsare not guards, because any duties they perform re-lating to security are clearly incidental to their pri-mary functions of fire prevention and suppression.'Thus, contrary to the Respondent's contention, theenforcement of security and safety rules is not anessential part of these employees' responsibilities.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.2IThe Respondent's other contention, that the duties performed by thefire prevention/suppression specialists during strikes require a finding thatthey are guards, was fully litigated in Case 14-RC-9943 TheRespondenthas introduced no newly discovered and previously unavailable evidencewhich would require us to disturb the Regional Director's finding thatthese duties are primarily related to fire prevention, with the exception oftentative plans to involve the fire prevention/suppression specialists incrowd control activitiesThe Regional Director found that these planshave never been implemented and are not currently in force, and the Re-spondent has introduced no new evidence which would contradict thisfinding2Member Johansen notes that he dissented from the affirmation of theRegionalDirector's Decision and Direction of Election However, as theOn the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a Delaware corporation, is en-gaged in the nonretail manufacture, sale, and distri-bution of aircraft and related aerospace products atits facility in St. Louis,Missouri.During calendaryear 1985, the Company purchased and received atitsSt.Louis facility products, goods, and materialsvalued in excess of $50,000 directly from points lo-cated outside the State of Missouri. We find thatthe Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 12 April 1985 theUnion was certified 7 October 1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All fire prevention/suppression specialists em-ployed by the Employer who service the Em-ployer's facilities in St. Louis City, St. LouisCounty, and St. Charles County, Missouri, ex-cluding office clerical and professional em-ployees, dispatchers, guards, and supervisors asdefined in the Act, and all other employees.The Unioncontinuesto be the exclusiverepresent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 31 December 1985 the Union has request-ed the Company to bargain,and since 31 Decem-ber 1985 the Company has refused.We find thatthis refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and(1)of theAct.CONCLUSIONS OF LAWBy refusing on and after 31 December 1985 tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within theRespondentisattemptingto relitigate the same issues in this proceeding,Member Johansen accepts the prior decision as the law of the case andwill loin hiscolleagues in grantingtheGeneral Counsel's Motion forSummaryJudgment MCDONNELL AIRCRAFT COmeaningof Section8(a)(5) and(1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understandingin a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, McDonnell Aircraft Company, St.Louis,Missouri, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with Teamsters LocalUnion No. 682, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, as the exclusive bargain-ing representative of the employees in the bargain-ing unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All fire prevention/suppression specialists em-ployed by the Employer who service the Em-ployer's facilities in St. Louis City, St. LouisCounty, and St. Charles County, Missouri, ex-cluding office clerical and professional em-ployees, dispatchers, guards, and supervisors asdefined in the Act, and all other employees.(b)Post at its facilities in St. Louis City, St.Louis County, and St. Charles County, Missouri,359copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforced by a judgment of a United States court ofappeals, the wordsin thenotice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with TeamstersLocal Union No. 682, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive rep-resentative of the employees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All fire prevention/suppression specialists em-ployed by the Employer who service the Em-ployer's facilities in St. Louis City, St. LouisCounty, and St. Charles County, Missouri, ex-cluding office clerical and professional em-ployees, dispatchers, guards, and supervisors asdefined in the Act, and all other employees.MCDONNELL AIRCRAFT COMPANY